Ladd, J.
(concurring.) Aside from evidence tending to show the improbability of prosecutrix’s having been in defendant’s room at the time fixed by her, the accused relied on proof tending to establish his character as a man of morality and decency. He called Nelson, Still, and Leffert, of whom he inquired as to his general reputation for mor*575ality and decency, and Conway and Smith, of the first of whom he asked as to his general reputation as to morality, and of the last as to his reputation for morality and character. All answered that his reputation as to matters mentioned was good. Manifestly, the inquiries covered a broader field tiran the trait involved, and, on appropriate objection, the evidence must have been limited to his reputation with respect to character in the sexual relation, on the theory that he was not the kind of man likely to commit the offense charged. But no objection was interposed by the State; and, counsel for the accused having opened the field of inquiry as to general reputation for morality, decency, and character, cross-examination covering this field was legitimate, and not beyond what the. court, in the exercise of a sound discretion, might properly have permitted. No one would pretend but that excessive drinking, carousing, bootlegging, having had a divorce obtained on the grounds of drunkenness and cruel and inhuman treatment, would have a direct bearing on his character for morality and'decency. As he was represented by a lawyer of learning and ability, there is no occasion for injecting into the record a limitation on his questions, or a construction thereof not appearing therein. It may well be assumed that, for some reason, believed by him to be helpful to the defense, he chose not to' limit his inquiries to the trait involved, and, not having done so, appellant is not in a situation to complain of the State’s action in following him into the same field of inquiry he had opened. Such has always been the rule. In my opinion, there was no abuse of discretion on the part of the trial court in permitting the inquiries on cross-examination, nor prejudice to \the accused, in view of the nature of the questions and the negative answers. I am for affirmance.
G-aynor, J., concurs in the above.